FILED
                                                               COURT OF APPEALS OW I
                                                                STATE OF WASHINGTON

                                                               2011 JUL 31 AM 10: 1-$2
   IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

In re the Custody of:
                                                    DIVISION ONE
HEIDI LYNN MUNOZ,
                                                    No. 75448-3-1
                     Child,

SARAH CANNON,                                       UNPUBLISHED OPINION

                     Petitioner,

                 and

CASSIDY BUSH and
ANDREW MUNOZ,

                     Respondents.                   FILED: July 31, 2017


      DWYER, J. — After oral argument, the parties to this matter filed a joint

motion to dismiss the appeal (having reached a settlement). We hereby grant

the motion)

      The appeal is dismissed.




We concur:
         t




      1 A panel may decide a motion by opinion. RAP 17.6(b).